Citation Nr: 1425809	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  10-29 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether a timely substantive appeal was filed as to a November 2009 rating decision that denied service connection for diabetes mellitus, Type II, and sleep apnea.

2.  Entitlement to service connection for diabetes mellitus, Type II.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for hypertension, including as due to diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	Gentry C.M. Hogan, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 1982 to April 1987 and then evidently served in the United States Army Reserve.	

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The November 2009 decision denied service connection for hypertension, diabetes mellitus, Type II, and sleep apnea and the February 2010 decision confirmed and continued the denial of service connection for hypertension.  

An August 2011 RO determination found that the Veteran's substantive appeal received on July 29, 2011 (as to his claims for service connection for sleep apnea and diabetes mellitus, Type II) was untimely.

In November 2012, the Board remanded the Veteran's case to the RO to comply with his request to testify before a Veterans Law Judge.  In March 2013, the Veteran testified during a hearing conducted via video conference before the undersigned.  A transcript of the hearing is of record.

The issues of entitlement to service connection for diabetes mellitus, Type II, sleep apnea, and hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  On November 24, 2009, the RO notified the appellant of the denial of his claims for service connection for diabetes mellitus, Type II, and sleep apnea.

2.  On July 9, 2010, the RO received the Veteran's notice of disagreement (NOD) as to the denial of his claims for service connection for diabetes mellitus, Type II, and sleep apnea.

3.  On May 24, 2011, the RO issued a statement of the case (SOC) as to the claims for service connection for diabetes mellitus, Type II, and sleep apnea.

4.  VA's receipt of a substantive appeal from the appellant on July 29, 2011 is accepted as the date of a valid substantive appeal with respect to the November 2009 rating decision; no postmark is of record.


CONCLUSION OF LAW

The appellant filed a timely substantive appeal with respect to the November 2009 denial of service connection for diabetes mellitus, Type II, and sleep apnea.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.302(b), 20.305, 20.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whether a substantive appeal has been filed on time is an appealable issue.  38 C.F.R. §§ 19.34, 20.101(c) (2013).  If a claimant fails to complete an appeal within the required time, it is incumbent upon the Board to reject the application for review on appeal.  This is not a matter within the Board's discretion; the timeliness standards for filing appeals to the Board are prescribed by law and regulation.

An appeal consists of a timely NOD in writing and, after a statement of the case has been furnished, a timely substantive appeal.  The NOD and substantive appeal must be filed with the VA office from which the claimant received notice of the determination being appealed (RO).  38 C.F.R. § 20.300.

A claimant, or his or her representative, must file a substantive appeal with the RO within 60 days from the date the RO mailed the SOC to the Veteran, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(b).

Here, the RO denied the appellant's claim for service connection for diabetes mellitus, Type II, and sleep apnea on November 19, 2009, and notified the appellant of that decision on November 24, 2009.

VA received the appellant's NOD with the RO's November 2009 denial of his claims for service connection for diabetes mellitus, Type II, and sleep apnea, on July 9, 2010.  A SOC as to these claims was mailed to the appellant on May 24, 2011.

VA received a substantive appeal from the appellant signed on July 29, 2011.  In an August 28, 2011 letter, the RO notified the appellant that the substantive appeal was received on July 29, 2011, and that it was untimely and that the November 20098 rating decision is final.

With regard to a substantive appeal, a substantive appeal consists of a properly completed VA Form 9 "Appeal to the Board of Veterans' Appeals," or correspondence containing the necessary information, that should identify the specific issue(s) being perfected and set out the specific arguments relating to errors of fact or law made by the RO in the rating decision appealed.  38 C.F.R. § 20.202.

Following issuance of the May 2011 SOC, and prior to receipt of the July 29, 2011 VA Form 9, the evidence of record reflects no written documentation from the appellant expressing dissatisfaction or disagreement with the November 2009 denial.  Hence, there is not a single document of record, prior to July 29, 2011, that reasonably may be construed as a substantive appeal.  38 C.F.R. § 20.202.

An extension of the 60-day deadline to file the substantive appeal may be granted for good cause shown.  A request for such an extension must be made in writing prior to the expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303 (2013).  The RO may close an appeal without notice to an appellant for failure to respond to an SOC within the period allowed.  38 C.F.R. § 19.32 (2013).

In this case, the 60-day time limit for filing a substantive appeal fell on a weekend (Sunday, July 24, 2011).  Hence, the time limit for filing a substantive appeal is Monday, July 25, 2011.

The Veteran's substantive appeal was evidently received July 29, 2011 but is not date-stamped and there is no accompanying envelope with a postmark.  As such, the postmark rule is for application.  The substantive appeal is presumed to have been received five days prior to July 29, 2011, the date of receipt of the document by VA, excluding Saturdays, Sundays, and holidays.  Accordingly, in calculating the time period of receipt, Sunday, July 24th and Saturday, July 23rd are excluded.  As such, the Board presumes the substantive appeal was received on July 22, 2011.  See 38 C.F.R. § 20.305(a).  Thus, considering all of the rules for computing timeliness of a substantive appeal, as set forth above, the substantive appeal submitted July 29, 2011 is timely.


ORDER

A timely substantive appeal was received to perfect an appeal with regard to the November 2009 rating decision that denied service connection for diabetes mellitus, Type II, and sleep apnea and, to this extent, the appeal is granted.

REMAND

Hypertension

The Veteran asserts that he has hypertension that had its onset during active military service.  He points to his elevated blood pressure readings in service to support his claim.  

In February 2010, a VA examiner opined that the Veteran's chronic hypertension was not caused by or a result of active service.  The examiner noted that the Veteran "had several high blood pressure readings" in service but there was no diagnosis of chronic hypertension in the service medical records or the separation examination.  The examiner found that the medical records do not support a diagnosis of, or onset of chronic hypertension in service.  

In his substantive appeal, the Veteran argues that he had multiple "prehypertension" and stage I high blood pressure readings while on active duty, based on "criteria [from] the National Heart, Lung and Blood Institute".  A copy of that information is attached to his substantive appeal.

The Board finds the above-described VA medical opinion inadequate for the following reasons.

A separation examination report is not among the Veteran's service treatment records.  A February 1988 Reserve Quadrennial examination report is in the file.  It is unclear if this is the report reviewed by the VA examiner. 

A negative VA medical opinion regarding the etiology of hypertension cannot be based solely on "normal" findings recorded on a veteran's separation examination.  See e.g. Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (if evidence after separation from service should sufficiently demonstrate a medical relationship between the in-service exposure to loud noise and the veteran's current disability, it would follow that the veteran incurred an injury in service).  

Additionally, the February 2010 VA examiner failed to account for the Veteran's lay statements regarding the onset of symptoms and their continuity since service when formulating her opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  

Thus, a new VA examination and opinion is necessary prior to a Board decision regarding the claim for service connection for hypertension.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Sleep Apnea

March 2009 VA treatment records include a diagnosis of obstructive sleep apnea.  In his July 2010 NOD, the Veteran asserts that he was treated for symptoms of sleep apnea in service in November 1985.  A November 22, 1985 service treatment record includes his complaint of having trouble breathing when he went to bed.  He reported difficulty inhaling when trying to sleep and was not congested.  An assessment was deferred and he did not return to the clinic to obtain x-ray results.  

The Board finds that the Veteran should be afforded a VA examination to determine the etiology of any sleep apnea disability found to be present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

All Claimed Disorders

In his December 2008 claim for VA benefits, the Veteran reported having Reserve service from May 1988 to January 1989.  The Veteran's period(s) of Reserve service should be verified and all service treatment records for this service should be obtained.

Also, in a May 2009 signed statement, the Veteran reported that he was considered disabled by the Social Security Administration (SSA) since March 1997, in part, for diabetes mellitus, Type II.  VA has an obligation to obtain any SSA decisions and the underlying records considered in those decisions.  See 38 C.F.R. § 3.159(c)(2) (2012); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  To date, however, a copy of the Veteran's SSA records has not been associated with the claims file.

The Veteran's electronic records file contains VA medical records, dated to May 2013, not considered by the AOJ in the May 2011 SOC (regarding diabetes mellitus, Type II, and sleep apnea) or September 2011 supplemental statement of the case (regarding hypertension).  He did not waive initial AOJ consideration of this evidence.  38 C.F.R. § 20.1304(c) (2013).

Recent medical records regarding the Veteran's treatment at the VA medical centers (VAMCs) in New York (Brooklyn and Buffalo), dated since March 2008, Salisbury, dated since April 2012, and Durham and Fayetteville, North Carolina, dated since May 2013, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Verify the Veteran's service in the United States Army Reserve, including from May 1988 to January 1989, to include all active duty, active duty for training, and inactive duty for training, and obtain any available service treatment records associated with those periods of service.

2. Obtain all medical records regarding the Veteran's treatment at the VAMCs in Brooklyn and Buffalo, dated since March 2008, Salisbury, dated since April 2012, and Fayetteville and Durham, dated since May 2013, and from any additional VA and non-VA medical provider identified by him.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. Obtain all decisions and underlying documents considered in decisions regarding the Veteran's application(s) for SSA disability benefits.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

4. After the above-requested development has been accomplished, schedule the Veteran for a new VA examination performed by physician with appropriate expertise to determine the etiology of the Veteran's claimed hypertension disability.  The claims file should be made available to the examiner prior to the examination.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  

a. For any current hypertension diagnosed since December 2008, the examiner should answer the following question:

is it at least as likely as not (50 percent probability or more) that the current hypertension had its onset during service, is related to the Veteran's reported elevated blood pressure readings in service, or is otherwise the result of a disease or injury in service?

If not, is at least as likely as not that any hypertension disability is aggravated by the Veteran's diabetes mellitus, Type II?  If so, what is the baseline level of hypertension disability and what is the permanent, measurable increase in current hypertension pathology attributable to the diabetes mellitus, Type II, disability?

b.  In formulating the above opinion, the examiner should acknowledge and comment on any hypertension diagnosed since December 2008 and the Veteran's reported elevated blood pressure readings in service (see service treatment records dated in July 1985, May and June 1986, and January and March 1987).

c. Reasons should be provided for all opinions rendered.  In rendering an opinion, the examiner is particularly requested to address the information regarding the criteria for prehypertension and stage I high blood pressure readings from the National Heart, Lung and Blood Institute in the claims file (attached to the Veteran's July 2010 substantive appeal).
 
d. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

5. Schedule the Veteran for an appropriate VA examination performed by a physician with expertise to determine the etiology of any sleep apnea disorder found to be present.  The claims file should be made available to the examiner prior to the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The examiner is requested to respond to the following.

a. For any current sleep apnea diagnosed since December 2008, the examiner shall answer the following question:

is it at least as likely as not (50 percent probability or more) that the current sleep apnea had its onset during service, is related to the Veteran's reported breathing difficulty when trying to sleep in service in November 1985, or is otherwise the result of a disease or injury in service?

b. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for sleep apnea in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

6. After completing the above, and any other development deemed necessary, readjudicate the issues of entitlement to service connection for hypertension, diabetes mellitus, Type II, and sleep apnea based on the entirety of the evidence.  If a benefit sought on appeal is not granted, the Veteran and his attorney should be provided with a supplemental statement of the case and afforded an appropriate time period for response before returning the case to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


